DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distance data detecting unit; shape data generating unit; measurement data calculating unit; determining unit in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities:  
As to claim 4, line 5, “configure to” should read –configured to--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim in question does not have any physical or tangible form.  As the instant claim in question is directed to a computer program per se.  The instant claim in no way require any physical or tangible form for the program and therefore could simply be a transitory signal.  It is believed the issue may be resolved if it is more clearly stated for example that the method steps are installed on a non-transitory computer readable medium that is then executed on a computer.  Please see MPEP 2106.03 (I) last three paragraphs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-13, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nyyssola (U.S. PGPub No. 2017/0102341 A1) in view of Tomohiro (JP 2015-202509 A; where the examiner is using an English machine translation provided hereinwith).
 	As to claims 1 and 11, Nyyssola discloses and shows in figures 1, 7 and 8, a shape measuring device for a hose connector fitting in which an outer circumferential surface of a socket is crimped toward a radially inner side within a crimping range along an axial direction of the socket in a state where a hose is inserted into an annular space between an outer circumferential portion of a nipple and an inner circumferential portion of the socket, the shape measuring device comprising: 
 	a distance data detecting unit (100A, 100B, 102; where the examiner is interpreting the structures of Nyyssola as equivalents in being able to accomplish the same claimed function) configured to detect distance data on a distance to a surface of the socket in a range including at least an entirety of the crimping range (i.e. the area around the conductor 162 crimped) ([0039]; [0041]; 
 	a shape data generating unit (algorithm used with 150) configured to generate shape data representing three-dimensional shape of the surface of the socket based on the distance data (Fig. 7; [0031], ll. 1-8; [0040]; [0044]; and 
 	a measurement data calculating unit (algorithm used with 150) configured to calculate measurement data on a crimping state (i.e. quality of crimp) of the socket based on the shape data ([0040], ll. 3-10; [0041], ll. 1-8). 
	For compact prosecution if Nyyssola does not explicitly disclose where a hose is inserted into an annular space between an outer circumferential portion of a nipple and an inner circumferential portion of the socket as anticipated it is at least obvious in view of Tomohiro.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nyyssola where a hose is inserted into an annular space between an outer circumferential portion of a nipple and an inner circumferential portion of the socket in order to provide the advantages of increased versatility in addition to measuring an electrical wire and cable, one can more accurately also measure in a non-contact measure a crimping device (i.e. socket) fully (i.e. around the entire circumference as disclosed in Nyyssola) relative to a nipple it is connect with to determine a successful crimping.
The subject matter of claims 1 and 11 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 11, therefore the method is obvious in view of the above apparatus rejection.
 	As to claims 2 and 12, Nyyssola disclose a shape measuring device for the hose connector fitting, wherein the distance data detecting unit detects linear distance data along an extending direction of an axis of the hose connector fitting over an entire circumference of the socket (explicitly exemplified in figure 7) ([0031]; [0033], ll. 9-17; [0041]). 
 	As to claim 3, and 13, Nyyssola as modified by Tomohiro discloses a shape measuring device for the hose connector fitting, wherein 
 	while the distance data detecting unit detects the distance data, the hose connector fitting is supported such that an extending direction of an axis of the hose 
 	the measurement data calculating unit is configured to extract first cross-sectional data (Fig. 7, explicitly shows a cross-section of the crimp connector 160) obtained by cutting the surface of the socket in a direction perpendicular to the axis of the hose connector fitting at predetermined intervals, and coincide center points of a plurality of pieces of the first cross-sectional data to a virtual axial direction to correct an error between the extending direction of the axis of the hose connector fitting and a direction of the distance data detection line in a state where the hose connector fitting is supported by a support portion (102) ([0031]; [0034], ll. 1-4; where the examiner is interpreting that “tens of millions” of measured points that make up the cross-sectional image in figure 7 implicitly require alignment with a central axial point to provide that lengthwise (i.e. extending direction) surface profile as shown, if they weren’t aligned the surface profile would be useless as it clearly wouldn’t have correct shape information). 
 	As to claims 10 and 20, Nyyssola discloses a shape measuring device for the hose connector fitting, further comprising a determining unit (additional algorithm in processing unit 150) configured to determine acceptability (i.e. quality) of the crimping state of the socket based on the measurement data ([0040]). 
 	As to claim 21, Nyyssola discloses a shape measuring program for a hose connector fitting causing a computer to perform the shape measuring method for the hose connector fitting described in claim 11 ([0040], [0041]; [0065]).
Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claims 4 and 14, the prior art taken alone or in combination fails to teach or disclose a shape measuring device for the hose connector fitting, wherein the crimping range of the socket includes a main crimping range having a smaller diameter than other ranges of the socket, and the measurement data calculating unit is configure to extract second cross-sectional data obtained by cutting the surface of the socket along an axial direction of the hose connector fitting, and detect a point at which an amount of change in cross-sectional shape in the second cross-sectional data is a predetermined value or more, as an end in the main crimping range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886